Citation Nr: 1215909	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-29 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
Appellant's wife


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 
INTRODUCTION

The Veteran had active service from September 1973 to October 1979.  

This matter originally came to the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that rating decision the RO denied service connection for a dry eye condition and granted service connection for other conditions.  The Veteran appealed his denial of service connection and the ratings assigned his service connected disabilities to the Board.  

In July 2010, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of the hearing is of record.  

In a September 2010 decision, the Board adjudicated the Veteran's service connection and increased rating claims and raised and remanded for additional development the issue of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In April 2012, the Board received a written statement from the Veteran, which consists of lay statements and argumentation from him that are redundant of other lay evidence of record and his previous contentions.  Thus, this is not pertinent evidence and the RO need not consider this evidence in the first instance.  See 38 C.F.R. § 20.1304.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2011).


FINDINGS OF FACT

1.  The Veteran has a service-connected disability rated at 60 percent or more. 

2.  A preponderance of the competent evidence is against a finding that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 4.16(a)(b), 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  December 2009 and March 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently re-adjudicated in a February 2012 supplemental statement of the case (SSOC). 

The Veteran's service treatment records (STRs), VA medical treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Numerous adequate VA examinations were conducted to assess the Veteran's employability; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was also given the opportunity to present testimony to the Board.  

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 
Analysis

The Veteran seeks entitlement to a TDIU.  He claims that he cannot work due to his service-connected hiatal hernia, headaches, mood disorder, tinnitus, ruptured tympanic membrane of the right ear, and dry eye syndrome. 

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §3.340. 

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a Veteran currently is unemployable.  38 C.F.R. § 4.16(a).  

The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16.  For the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other Veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran is service-connected for hiatal hernia, with a 60 percent rating, headaches, with a 50 percent rating, mood disorder (depression), with a 50 percent rating, tinnitus, with a 10 percent rating, and ruptured tympanic membrane of the right ear and dry eye syndrome, which are rated as non-compensable.  His current combined disability rating is 90 percent. 

Because the Veteran's hiatal hernia is rated as 60 percent disabling, he meets the schedular standards for consideration of a TDIU under 38 C.F.R. § 4.16(a).  See 38 C.F.R. §§ 3.340, 3.341.  The issue remains whether his service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

An April 2002 SSA determination and accompanying medical examination report notes that the Veteran became disabled in January 2001 and that his primary diagnosis was multiple neck and back surgeries with intractable pain.  No secondary diagnosis was given.   The Veteran is not service-connected for his neck and back disabilities.

A July 2010 VA treatment record notes that the Veteran complained that the medications he used for his pinched nerve is not helping and that he cannot feel his right hand due to pain.  

November 2010 VA treatment records indicate that the Veteran has had two neck surgeries with fusion and currently has neck and shoulder pain.  Muscle relaxants help with spasms and methadone and morphine in the morning decreases pain intensity.  The Veteran reported that the impact of his pain on his ability to do house chores, walk, drive, and sleep is severe, but that he is not employed.  The examiner also noted that the Veteran has had five lumbar surgeries.  

A VA examination was conducted in December 2010 to determine the Veteran's employability.  The examiner noted a review of the Veteran's claim file; that the Veteran reported that he is unemployable; that he last worked in 2001; and that he cannot work due to headaches that occur 3 or 4 times per month.  He further reported that he has chronic pain due to spinal surgery in 2001 and that he is unable to work due to the sedative effect of his medication, including morphine and methadone.  The examiner noted that the Veteran was the manager of an auto parts store until 2001, when he became unemployed.  The reason given for unemployment was spinal damage and uncontrollable migraine headaches.  

Following physical, neurologic, and psychiatric examinations, the examiner noted that the Veteran's migraine headaches caused him to be assigned different duties when he was working.  The effect of his headaches on his usual activities was decreased concentration, poor social interaction, vision difficulty, and lack of stamina.  The examiner noted that the Veteran's migraine headaches could prevent him from doing manual labor, but would not prevent him from doing sedentary work.  The Veteran's chronic pain disorder causes weakness, tiredness, poor concentration, and the inability to walk more than a few feet due to unstable balance.  The chronic pain could prevent him from doing manual labor and, due to the fact that he takes methadone and morphine which causes him to be very sleepy, it could prevent him from doing sedentary work.  The Veteran's hiatal hernia caused problems with lifting and carrying, and decreased strength in the upper and lower extremities, but although preventing manual labor, it does not prevent sedentary labor.  The examiner found that the Veteran is unemployable due to medication used for his pain disorder.  

A November 2011 VA examination report notes that, following a mental status examination, the Veteran was given a diagnosis of depressive disorder not otherwise specified.  The examiner opined that the Veteran is not unemployable due to his psychiatric disorder.  The examiner noted that the Veteran in fact misses working and reported having felt better emotionally when he was able to work.  He did report that he had a temper at work and would have one still if he was working, but since he was in management positions during his working life his temper apparently caused no problems.  He may be unemployable due to his non-psychiatric medical conditions, but he is fully employable with respect to his psychiatric conditions, which alone cause mild to moderate impairment in psychosocial functioning.  

A November 2011 VA ophthalmology examination report notes that, following various examinations and testing of the Veteran's vision, he was given a diagnosis of dry eye syndrome; tears almost nonexistent with rapid corneal drying.  The examiner opined that the Veteran's eye condition impact his ability to work in that rapid tear drying causes blurring of vision and tear drops must be applied at least 20 times per day.  

A November 2011 VA audiology examination report notes that, following audiological testing, the examiner opined that the Veteran has experienced no problems with regard to his tinnitus or hearing loss when he worked.  The Veteran reported that toward the end of his career he began having anxiety attacks with migraines and the tinnitus seemed to be more bothersome then.  The examiner opined further that any one disability such as tinnitus or hearing loss should not render an individual unemployable.  

A November 2011 VA addendum opinion notes that the examiner reviewed the Veteran's claim file, including the December 2010 VA examination report.  The examiner opined that the Veteran's hiatal hernia and migraine headaches could prevent him from doing manual labor, however they would not prevent him from doing sedentary work.  

A bare transcription of lay history is not transformed into medical evidence simply because it was transcribed by a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, the Veteran's self-reported lay history of being unable to work due to his various service connected disabilities transcribed in some of the post-service medical records does not constitute competent medical evidence of his ability to engage in employment.    

The Veteran believes that he cannot secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as whether he can secure or follow a substantially gainful occupation as a result of his service connected disabilities, and his views are of no probative value.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

The Veteran's opinion has been considered, but is outweighed by the opinions provided by the numerous VA medical professionals who discussed the medical evidence of record and found that his service-connected disabilities do not render the Veteran incapable of obtaining and retaining sedentary employment and that his cervical and lumbar spine conditions, and the medications used to treat these conditions, render him unable to perform employment involving manual labor.  

Only the November 2011 VA ophthalmology examination report indicates that the Veteran's service connected dry eye disability impacts his ability to perform sedentary work due blurred vision and the fact that drops must be applied at least 20 times per day; however this report does not indicate that the Veteran's dry eye disability prevents sedentary employment.  Furthermore, the April 2001 SSA determination and accompanying medical examination indicates that the Veteran is disabled and cannot work due to non-service connected cervical and lumbar disabilities, which weighs against a finding that he cannot work due to his service connected disabilities.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements). 

The competent and probative evidence of record, namely the numerous VA examinations of record, and the Veteran's employment history, which includes numerous years in a management position, shows that his service connected disabilities alone do not preclude him from engaging in substantially gainful sedentary employment.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
The preponderance of the evidence is against the claim; there is no doubt to be resolved; and entitlement to a TDIU is not warranted.   


ORDER

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) is denied.
 



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


